                     Case 18-15361-LMI       Doc 80       Filed 01/10/19    Page 1 of 9



      Tagged Opinion




      ORDERED in the Southern District of Florida on January 9, 2019.




                                                   Laurel M. Isicoff
                                                   Chief United States Bankruptcy Judge




                       UNITED STATES BANKRUPTCY COURT
_____________________________________________________________________________
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                       www.flsb.uscourts.gov


      In re:
      Alteneez Moss,                                           Case No.18-15361-LMI
                                                               Chapter 13
                       Debtor.
                                     /


               MEMORANDUM OPINION ON DEBTOR’S OBJECTION TO CLAIM AND
                     LANDLORD’S MOTION FOR RELIEF FROM STAY

                This matter came before the Court on October 25, 2018 on the Motion for Relief from

      Automatic Stay (the “Stay Relief Motion”) (ECF #18) filed by Opa Property Management Corp.

      (the “Landlord”) and the Objection to Claim (the “Claim Objection”) (ECF #26) filed by the

      Debtor, Alteneez Moss (the “Debtor”), objecting to the proof of claim filed by the Landlord. The

      Court has considered the evidence at trial including the testimony of witnesses, as well as the




                                                      1
                 Case 18-15361-LMI           Doc 80       Filed 01/10/19       Page 2 of 9



closing arguments and memoranda of law filed by the Landlord and the Debtor1. Based on all the

foregoing, the Court shall grant stay relief, although not exactly the relief sought in the Stay Relief

Motion, and shall sustain the Claim Objection.2

                                  FACTS AND PROCEDURAL HISTORY3

        The Landlord is the owner of real property located at 110 Dunad Avenue, Unit 84, Opa-

Locka, Florida 33054 (hereinafter “Property”), and the Debtor is the tenant at the Property. On or

about April 1, 2012, Landlord and Debtor entered into a Section 8 Lease Agreement for the rental

of the Property (the “Lease”). The Landlord drafted the Lease. The Debtor’s occupancy of the

Property is governed under the Moderate Rehabilitation Program (the “Mod-Rehab Program”). A

portion of the rent due under the Lease is paid by the Debtor and a portion is paid by Miami-Dade

County Housing Agency (“MDCHA”) in the form of a Housing Assistance Payment (hereinafter

“HAP”). MDCHA serves as a public housing agency (“PHA”), as described by the applicable

Mod-Rehab Program regulations.

        On or about October 18, 2017, the MDCHA conducted its annual inspection of the

Property. It found three (3) violations of the Housing Quality Standards set by the United States

Department of Housing and Urban Development (“HUD”). These violations were: 1) a

deteriorated wall, which showed signs of water leaks and/or water seepage; 2) defective stove

burners; and 3) an excess accumulation of trash and debris, which created a fire hazard. The

MDCHA notified the parties of the violations in a letter dated October 23, 2017. This letter

provided that a re-inspection would be conducted on November 17, 2017. On or about November



1
  Landlord’s Written Closing Statement and Memorandum of Law (ECF #69); Debtor’s Closing Argument (ECF #70);
Landlord’s Response to the Debtor’s Written Closing Statement and Memorandum of Law (ECF #73); and Debtor’s
Response to Landlord’s Closing Argument (ECF #74).
2
  Separate orders will be entered simultaneous with this Memorandum Opinion.
3
  The following constitute the Court’s findings of fact and conclusions of law pursuant to Fed.R.Civ.P. 52 made
applicable to this contested matter pursuant to Fed.R.Bankr.P. 7052.

                                                      2
               Case 18-15361-LMI         Doc 80       Filed 01/10/19   Page 3 of 9



17, 2017, the MDCHA conducted its re-inspection on the Property. At that time, it found that the

deteriorated wall and defective stove burners had been repaired and in compliance with the

necessary standards. However, the excess accumulation of trash and debris creating a fire hazard

had not been corrected. As such, MDCHA issued a final fail notice on the unit and stopped paying

its portion of the total contract rent (the “HAP Portion”) on November 17, 2017.

       On or about May 25, 2018, the MDCHA conducted a re-inspection of the Property. At that

inspection, the MDCHA found five (5) violations, which were as follows: 1) the ceiling showed

signs of leaks/water seepage; 2) egress to the unit was blocked by the Debtor’s belongings; 3) the

Unit was cluttered and difficult to move around in due to the excess amount of the Debtor’s

belongings; 4) a defective light fixture; and 5) a missing portion of the ceiling with no leak. Joint

Exhibit Register, Exhibit “7”. Once again, a follow-up inspection was set on June 25, 2018 to

verify that the issues had been corrected. Upon re-inspection of the premises, all violations had

been cured with the exception of violations relating to the clutter and blockage of the entry and

exit due to the excess amount of the Debtor’s belongings. The Property again failed the inspection,

and therefore MDCHA continued to abate the HAP Portion.

       On or about October 17, 2018, MDCHA conducted another re-inspection of the Property.

The inspection found three (3) violations - 1) the inspector was unable to perform an inspection

due to the amount of personal belongings blocking the walkway, walls and unit exits causing a fire

hazard to the tenant and neighbors; 2) the unit was not being maintained in a clean and proper

manner; and 3) there was a damaged door lock in the living room. Jason Selesky, the Landlord’s

on-site property manager, testified, without contradiction, that the damaged door lock had been

repaired as of the date of the hearing. There was no evidence that the other violations, both related

to the Debtor’s excess belongings, have been corrected.



                                                  3
                  Case 18-15361-LMI              Doc 80        Filed 01/10/19         Page 4 of 9



         The Landlord has not received full contract rent on the Property since November 17, 2017.

The Debtor and the Landlord have received multiple notices of the violations from MDCHA.

Despite the indication on the notices that the violations are the Landlord’s responsibility, it is

undisputed between the parties that the Landlord cannot unilaterally remove any personal property

of the Debtor from her home pursuant to Florida law or the Mod-Rehab Program regulations.

Nonetheless, MDCHA will continue to abate the HAP Portion until the clutter is removed.

         The Landlord instituted eviction proceedings for non-payment of rent (the “Eviction

Action”)4. The Landlord argued that, in accordance with the terms of the Lease, the Debtor is

required to pay the full amount of rent under the Lease, including the HAP Portion, due to her

failure to clean up the Property. The Landlord gave the required notice under Florida law for a

lease default arising from non-payment of rent. After hearing, and over the objection of the Debtor,

the judge in the Eviction Action ordered that, as a condition of the Debtor continuing to fight the

Eviction Action, the Debtor would be required to pay the full Lease amount, including the HAP

Portion, into the state court registry.5 In response, the Debtor filed this Chapter 13 case.

         The Debtor has continued to pay her portion of the rent under the Lease during the Chapter

13 case.6 The Landlord has objected to the Debtor’s Chapter 13 plans, the most recent being the

Second Amended Plan (the “2AP”)(ECF #34), because the Debtor does not propose to pay in full

the total amount the Landlord claims is owing for back rent7. The Debtor counters that legally she

is not required to pay the HAP Portion either under the terms of the Lease or applicable law.8


4
  Case No. 18-1830-CC-23 – Miami Dade County Court for the Eleventh Judicial Circuit for the State of Florida.
5
  Under Florida law a tenant is required to deposit rent into the court registry as a condition precedent to defending an
eviction action. Fla. Stat. §83.60(2).
6
  By agreement those payments are being made to the Landlord’s attorney.
7
  The Landlord filed Proof of Claim 1-1 in the amount of $3,930 for back rent, to which claim the Debtor objected.
8
  The Court ruled on October 25, 2018 that the Debtor was not barred by collateral estoppel by the order in the Eviction
Action from contesting her obligation to pay the HAP Portion in her chapter 13 plan or post-petition since the issue
before the state court judge was not a final adjudication on the merits of the Landlord’s argument, but rather only an
adjudication of the required deposit necessary under Fla. Stat §83.60(2) to defend the Eviction Action.

                                                           4
                  Case 18-15361-LMI             Doc 80        Filed 01/10/19        Page 5 of 9



         Based on the Debtor’s failure to pay the full amount of rent that the Landlord claims is due

and owing, both pre-petition and post-petition, the Landlord seeks relief from stay to continue with

the eviction action.

                                              LEGAL ANALYSIS

    A. The Debtor is not liable for the abated HAP

         The Landlord argues that the Lease, as well as a letter from MDCHA, clearly provide that

the Debtor is liable for the HAP Portion of the rent. The Lease, drafted by the Landlord, provides

that the Debtor is liable to pay her portion of the rent at a stated dollar amount that was set by

MDCHA or “as adjusted by the Dade County SHPD.”9 The Landlord argues that the abatement

of payment of the HAP Portion by the MDCHA is, in fact, an “adjustment” of the rent, meaning

that based on that “adjustment” to zero, the Debtor is required to pay the balance. However, an

abatement is not an adjustment. The adjustment to which the Lease refers clearly relates to

adjustments in the proportion of rent paid by MDCHA or by the Debtor unrelated to abatement of

rent; abatement is covered by a different set of circumstances, as evidenced by the applicable

regulations. This difference is underscored by the fact that MDCHA sent a notice to the Landlord

that, for 2017, the Debtor’s rent would be $223 a month and the Landlord would be paid $569 a

month as the HAP Portion. In April 2018, while the HAP remained in abatement, the County

increased the HAP Portion to $585 and the Debtor’s portion of the rent remained at $223.10




9
  “Tenant further agrees, in the event the amount of monthly Housing Assistance payment is adjusted by the SHPD,
as provided above, [t]o pay in lieu of the amount specified in the preceding paragraph the difference between the
monthly rental amount and the adjusted amount of Housing Assistance Payment. Tenant agrees to provide
LANDLORD with a copy of the new addendum, which will be made a part of this lease, and to pay the new rent when
it becomes effective. [sic].”
10
   The Debtor argues that if there is an ambiguity in the Lease regarding liability for the HAP Portion, that ambiguity
should be construed against the drafter – the Landlord. See Washington Nat. Ins. Corp. v. Ruderman, 117 So.3d 943,
955-56 (Fla. 2013).

                                                          5
               Case 18-15361-LMI         Doc 80        Filed 01/10/19   Page 6 of 9



       Moreover, the Mod-Rehab Program regulations specifically provide that violations, even

if caused by the tenant, do not trigger liability of the tenant for any HAP payments. Landlords in

the Mod-Rehab Program must maintain decent, safe, and sanitary housing. See 24 C.F.R. §

882.404(a) and 24 C.F.R. § 5.703. All inspection violations in the Mod-Rehab Program are the

responsibility of the landlord. See 24 C.F.R. §882.404(a) and 24 C.F.R. §5.703 (Mod-Rehab

Program regulations). 24 C.F.R. § 882.516(c) is the Mod-Rehab Program regulation that describes

what happens when a unit fails an inspection -

       Units not decent, safe and sanitary. If the PHA notifies the Owner that the unit(s)
       under Contract are not being maintained in decent, safe and sanitary condition and
       the Owner fails to take corrective action (including corrective action with respect
       to the Family where the condition of the unit is the fault of the Family) within the
       time prescribed in the notice, the PHA may exercise any of its rights or remedies
       under the Contract, including abatement of housing assistance payments (even if
       the Family continues in occupancy), termination of the Contract on the affected
       unit(s) and assistance to the Family in accordance with § 882.514(e).

(emphasis supplied). Any lease agreement for a tenant in the Mod-Rehab Program must be read

and interpreted consistently with the HUD regulations because the lease cannot “include any

provisions prohibited by HUD.” 24 C.F.R. § 882.511(a)(1). If the Landlord were correct, and the

Lease required the Debtor to pay the HAP Portion during abatement, the Lease would be

inconsistent with the provisions of the regulations.

       Mr. Silva, an inspector with Miami-Dade County, testified at the hearing that because of

the Mod-Rehab Program regulations, inspection violations are always designated the

responsibility of the landlord. Every inspection report, other than the November 20th inspection

report, bears this out and the County always deemed the Landlord responsible for the clutter. Mr.

Silva testified that the November 20th Notice, which attributed the violation to both the Landlord

and the Debtor, was a mistake and should have been designated only as an owner violation. All

the subsequent inspection notices had the correct designation.


                                                  6
                Case 18-15361-LMI         Doc 80       Filed 01/10/19    Page 7 of 9



       When an inspector finds a violation in the unit and the unit fails the inspection, the

regulation instructs a landlord to take “corrective action with respect to the Family” when the

unsafe condition is caused by the tenant. See 24 C.F.R. §882.516 (c). The regulation also gives

the PHA the ability to abate the HAP “even if the Family continues in occupancy.” See 24 C.F.R.

§882.516 (c). While this does not leave the Landlord without a remedy, there is nothing in the

regulation making the Debtor personally liable for the abated HAP Portion.

       The Mod-Rehab Program regulation gives MDCHA several options when there is a

violation in the unit. Here, the County chose to abate the HAP to the Landlord, even though the

Debtor remained in possession of the unit. As Yvette Cunningham, an employee with MDCHA

testified, MDCHA did not terminate the Debtor’s participation in the Mod-Rehab Program and, to

the date of the trial, at least, the Debtor remained an active participant.

       The Landlord also pointed to notices sent to the Landlord and the Debtor by the MDCHA

which state that the Debtor could become responsible for the full rent. See Joint Exhibit Register,

Exhibit “7” (“If any of the violations shown are the owner’s responsibility, then the tenant is

entitled to request a change of dwelling within 21 days starting 11/17/17. If the tenant does not

contact MDHA [sic] within this period and remains at the above-mentioned unit, they will be

responsible for the full contract rent.”). However, a notice from MDCHA to the Landlord cannot

create liability that does not exist under the Lease or the federal regulations. Ms. Cunningham

testified that language in the notice is incorrect since the Debtor is not responsible for the HAP

under the federal regulations. She also testified that MDCHA is in the process of changing its

forms to remove this incorrect language from the notices.

       Consequently, the Court holds that the Debtor is not liable for the HAP Portion, either pre-

petition or post-petition and therefore, the Claim Objection is SUSTAINED.



                                                   7
                  Case 18-15361-LMI            Doc 80       Filed 01/10/19       Page 8 of 9




     B. The Landlord is entitled to stay relief

        While the Debtor is not in monetary default of the Lease, the Debtor is clearly in non-

monetary default. The Lease provides that the Debtor must maintain the Property in good and safe

condition –

                 8.       The Tenant for himself and his heirs, executors and
                          administrators agree as follows:

                                                       ….

                          10.2 To keep the premises, appliances and surroundings
                          in a clean and sanitary condition and to comply with all laws,
                          health and policy requirements with respect to said premises
                          and appurtenances and to save to LANDLORD harmless
                          from all fines, penalties and costs for violations or
                          regulations, and from all liability arising out of any such
                          violations or non-compliance.11

Paragraph 9 of the Lease repeats - “The Tenant agrees to keep the dwelling unit in good clean

condition…”. There is no dispute that the Debtor has not maintained the Property in good

condition; indeed, according to the October 17, 2018 inspection, the clutter at the Property is

“causing a fire hazard to the tenant and neighbors”. This cannot continue. Not only is the Debtor

creating a hazard for herself, she is putting her neighbors in danger.

        Consequently, although the Landlord is not entitled to stay relief to pursue eviction on the

basis of the alleged monetary default, the Landlord may have immediate stay relief, with no 14-

day stay, to pursue the Landlord’s remedies available due to this non-monetary default. In fact,

the Debtor concedes that the Landlord has the right to seek eviction on this basis. The only dispute



11
  As discussed on the record during hearing, the Lease Agreement has a numbering issue such that the subsections of
Paragraph 8 are numbered 10.1 through 10.7.

                                                        8
                Case 18-15361-LMI         Doc 80       Filed 01/10/19     Page 9 of 9



between the Debtor and the Landlord is whether, under non-bankruptcy law, the Landlord can

amend its notice and pleadings in the pending Eviction Action, or whether the Landlord must start

over. That is an issue for the state court, not this Court, but the Landlord may do better just starting

over rather than litigating in state court these disputed procedural issues.

                                          CONCLUSION

       The Debtor has proven under applicable law that she is not liable for the abated rent.

However, the Landlord has demonstrated its right to immediate stay relief to pursue its remedies

for the non-monetary defaults. Separate orders will be entered consistent with this Memorandum

Opinion.

                                                 ###

Copies furnished to

Jeffrey M Hearne, Esq
Nicholas G. Rossoletti, Esq.

        Attorney Hearne shall serve a copy of this order upon all interested parties and shall file
a Certificate of Service of same with the Clerk of the Court.




                                                   9
